Citation Nr: 1446794	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for alcohol dependence secondary to service-connected acquired psychiatric disorder.

2.  Entitlement to service connection for non-diabetic peripheral neuropathy of the lower extremities.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


REMAND

The Veteran served on active duty from March 1969 to December 1970 with additional service in the United States Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008 and August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2010, the Veteran presented sworn testimony during a personal hearing in St. Paul, Minnesota, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a March 2011 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials of service connection for peripheral neuropathy and headaches, as well as, entitlement to a TDIU in an August 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The March 2011 Board decision also remanded the issue of entitlement to service connection for psychiatric disability, including alcohol dependence.  In a May 2012 rating decision, the AMC granted entitlement to service connection for an acquired psychiatric disorder--depression and panic disorder; a 30 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision.  With the exception of the alcohol dependence question, that matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

As indicated above, the agency of original jurisdiction (AOJ) granted service connection for depression and panic disorder in a May 2012 rating decision.  However, that rating decision did not address the Veteran's claim of entitlement to service connection for alcohol dependence, which had been remanded by the Board in March 2011.  

An April 2011 VA psychological examiner did not provide a medical nexus opinion with respect to the diagnosed alcohol dependence, in sustained remission.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (finding that 38 U.S.C.A. § 1110 does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability).  Accordingly, upon remand a new VA medical opinion should be obtained in order to address the outstanding question of whether the Veteran's diagnosed alcohol dependence has been caused or aggravated by his service-connected acquired psychiatric disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance with remand instructions is neither optional nor discretionary).

With respect to the claimed headaches, the Veteran was afforded a VA examination in April 2011 in order to determine whether his pre-existing headache disability underwent a worsening during his active military service.  The VA examiner determined that the Veteran's "[c]urrent headaches [are] not caused by or the result of military service.  Military did not exacerbate a pre-existing condition."  The examiner explained, that the headaches resulting from a motorcycle accident "were always on the last and in parietal occipital area consistent with a head injury he obtained.  Traumatic-induced headaches from a brain injury would be expected to improve with time."  He continued, "[t]he headaches he describes today are more consistent with muscle tension headaches.  There is no medical documentation of treatment or evaluation for a headache condition after his medical discharge."

Unfortunately, the April 2011 VA examiner failed to specifically address the question of whether the Veteran's pre-existing headache disability underwent a worsening during his active military service.  Moreover, the explanation provided for his conclusions was nonlinear and did not support the conclusions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the claim must be remanded in order for the Veteran to be afforded another VA medical opinion.

The Board further notes the Veteran's representative has recently asserted that the October 1967 motor vehicle accident, in which the Veteran sustained the pre-existing head injury, may have occurred while he was in transit to a weekend drill during his Navy Reserves service.  See the Informal Hearing Presentation dated October 2014.  Unfortunately, there is no indication in the record that the AOJ attempted to obtain the Veteran's service personnel records from his period of Reserve service.  Accordingly, upon remand, the AOJ should undertake the appropriate steps in order to obtain the outstanding service personnel records.
In addition, the Veteran's STRs dated in March 1969 documented the Veteran's report that he was treated at a VA hospital at the time of the October 1967 motor vehicle accident.  Accordingly, the Board should attempt to obtain any such records as well as any pertinent records of ongoing treatment.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

With respect to the claim of entitlement to service connection for non-diabetic peripheral neuropathy of the lower extremities, the Board initially notes that this claim is inextricably intertwined with the claim of entitlement to service connection for alcohol dependence.  In other words, if the alcohol dependence claim is granted, it may impact VA's analysis of the claim of entitlement to service connection for non-diabetic peripheral neuropathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Moreover, a VA medical nexus opinion was provided in April 2011.  The April 2011 VA examiner determined that the lower extremity peripheral neuropathy is not caused by or the result of the Veteran's military service.  The examiner diagnosed the Veteran with a bilateral sural nerve sensory deficit and determined that "[t]his finding is not consistent with a peripheral neuropathy resulting from alcoholism."  The examiner noted that "[i]f the Veteran's condition was a result of alcohol, it would be expected to be a poly-neuropathy and affect both motor and sensory."  He continued, "the onset of an alcohol related peripheral neuropathy requires ten years of alcoholism.  The Veteran was only on active duty for 18 months and was treated for alcoholism as soon as 1972."  The examiner concluded, "[t]herefore, his alcohol consumption during military service alone would not have resulted in alcoholic peripheral neuropathy."

Critically, in rendering his opinion, the examiner failed to address a May 1983 private in-patient treatment record which noted that the Veteran exhibited "a wide based gait consistent with long term neurologic problems from alcoholism."  Moreover, the examiner did not provide an opinion as to whether the diagnosed bilateral sural nerve sensory deficit is caused or aggravated by the alcohol dependence.  Thus, upon remand, the Veteran should be afforded an additional VA medical opinion as to the pending claim.

Finally, the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the other claims being remanded herein.  See Harris, supra.  Therefore, the Board will defer consideration of said claim.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of VA medical treatment that the Veteran may have received in October 1967 or at any time since.  All such available documents should be associated with the claims file.

2. Contact the appropriate records custodians in order to obtain the Veteran's service personnel records from his service in the U.S. Navy Reserves.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

3. Additional evidentiary development should be undertaken as deemed necessary based on the evidence received, such as further investigation into the 1967 accident and whether it happened in route to or from any period of active duty for training or inactive duty training.

4. Thereafter, the AOJ should refer the VA claims file to an examiner with appropriate expertise in psychology.  (The Veteran does not need to be examined unless deemed necessary for an adequate opinion.)  The reviewer is requested to review the claims file in its entirety including all VA and private treatment records.  Then, the reviewer should respond to the following:  is it at least as likely as not that the Veteran's diagnosed alcohol dependence was caused or made chronically worse (aggravated beyond the natural course of the disease process) by his service-connected psychiatric disability.

The reviewer should provide an explanation for each answer, referring to medical authority and/or the available record to support his/her opinions.

Should the examiner decide that an examination is required to address these questions, one should be scheduled.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5. Thereafter, the AOJ should refer the VA claims file to an examiner with expertise in neurology.  (The Veteran does not need to be examined unless deemed necessary for an adequate opinion.)  The reviewer is requested to review the claims file in its entirety including all VA and private treatment records.  Then, the reviewer should respond to the following:

a.  Is it at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed non-diabetic peripheral neuropathy, to include bilateral sural nerve sensory deficit, had its onset during the Veteran's military service or is otherwise related to his service.  In answering these questions, the examiner should address the Veteran's STRs and post-service treatment records, to include the May 1983 private in-patient treatment records referenced above, and the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

b.  Is it at least as likely as not that the Veteran's currently diagnosed non-diabetic peripheral neuropathy, to include bilateral sural nerve sensory deficit, was caused or made chronically worse (aggravated beyond the natural course of the disease process) by his diagnosed alcohol dependence?

The reviewer should provide an explanation for each answer, referring to medical authority and/or the available record to support his/her opinions.

Should the examiner decide that an examination is required to address these questions, one should be scheduled.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, supra.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6. Thereafter, the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a SSOC and an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

